              Case 2:07-cr-00129-RSM Document 71 Filed 04/15/21 Page 1 of 2




 1                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6   UNITED STATES OF AMERICA,                     )   No. CR07-129RSM
                                                   )
 7                    Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                   )   MOTION TO PROCEED WITH
 8             v.                                  )   DISPOSITION HEARING BY VIDEO
                                                   )   CONFERENCING
 9   STEFAN MERCULIEF,                             )
                                                   )
10                    Defendant.                   )
                                                   )
11
            THE COURT has considered the unopposed motion to proceed with and
12
     disposition hearing by video hearing, along with all the records and files in this case
13
     and the General Orders currently in effect.
14
            THE COURT FINDS that the circumstances are as set forth in the motion, and
15
     that a video disposition hearing may take place on April 21, 2021 see General Order
16
     No. 04-20 (3/30/20), for the reasons set forth in the motion.
17
            THE COURT ORDERS that the parties may proceed with a disposition hearing
18
     on April 21, 2021, by video conference, consistent with current procedures established
19
     by this Court.
20
            THE COURT also makes the following specific findings:
21
               1. The Judicial Conference of the United States must find that the
22
                      coronavirus emergency will materially affect the functioning of the
23
                      federal courts generally or a particular court. CARES Act,
24
                      § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio
25
                      Access During COVID-19 Pandemic,” Administrative Office of the
26
                      United States Courts (published March 31, 2020) (available at
                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                      1601 Fifth Avenue, Suite 700
       MOTION TO PROCEED WITH DISPOSITION                              Seattle, Washington 98101
       HEARING BY TELECONFERENCING - 1                                            (206) 553-1100
             Case 2:07-cr-00129-RSM Document 71 Filed 04/15/21 Page 2 of 2




 1                   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 2                   videoaudio-access-during-covid-19-pandemic).
 3             2. The chief district judge of the affected district must specifically find that
 4                   “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .
 5                   . cannot be conducted in person without seriously jeopardizing public
 6                   health and safety.” CARES Act, § 15002(b)(2)(A). The Chief Judge
 7                   Martinez has done so. GO 04-20 (March 30, 2020).
 8             3. The Court finds in this particular case that for specific reasons specified in
 9                   the pleadings that the plea in this case cannot be further delayed without
10                   serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A).
11             4. The defendant must consent. CARES Act, § 15002(b)(4); see also GO 04-
12                   20. Mr. Merculief consents by way of filing.
13             5. For all practical purposes, the hearing must take place by
14                   videoconference, not telephone conference. Theoretically, a sentencing
15                   could be done by telephone conference if “video teleconferencing is not
16                   reasonably available.” CARES Act, § 15002(b)(2)(A). A videoconference
17                   hearing is reasonably available in this case.
18         DONE this 15th day of April, 2021.
19
20                                               A
                                                 RICARDO S. MARTINEZ
21                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
22
23   Presented by:

24
     s/ Nancy Tenney
25   Assistant Federal Public Defender
     Attorney for Stephan Merculief
26

                                                                     FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                         1601 Fifth Avenue, Suite 700
       MOTION TO PROCEED WITH DISPOSITION                                 Seattle, Washington 98101
       HEARING BY TELECONFERENCING - 2                                               (206) 553-1100
